Smith, J.,
delivered the opinion of the court.
Appellant is a cotton buyer at Jackson, but maintains an office at Mt. Olive. . In August, 1909, appellee was employed by appellant to buy cotton for him at Mt. Olive, at a salary of sixty dollars per month for six months, beginning September 1st. On the 28th day of December following appellee having up to that time purchased very little, if any cotton, appellant wrote him the following letter, which was duly received: ‘ ‘ 12/28/09. J. L. Lowery, Esq., Mt. Olive — Dear Sir: We shall have *121to discontinue our present arrangement there on the 1st January, but will try to buy some cotton in the market later on a commission basis of 3 points. Yours truly, Floyd Willis.”
According to appellant’s evidence, the reason why appellee failed to purchase any cotton was that he had been for the months of October, November, and December practically all the time under the influence of intoxicating liquor to such an extent as to incapacitate him for attending to business. Appellee admits that he had been drunk a good many times during these months, but claims that at no time while on duty was he incapable of attending to business, and states that the reason he bought no cotton was that the limit given him by appellant was lower than that of other buyers. Appellant’s letter discharging appellee was written a few days after he ascertained the fact of appellee’s use of intoxicating liquors. Appellee states that he declined to acquiesce in this discharge, and so wrote appellant, who denies having received the letter. Appellee bought some cotton after December 28th, for which appellant offered to pay him a commission; but he declined to accept it, and instituted this suit to recover his wages for January and February, and succeeded in obtaining a judgment therefor.
If it be true that appellee used intoxicating liquor to the extent and for the length of time that appellant claims he had, then appellant was justified in discharging him when he ascertained that fact, and it make's no difference that at the time of his discharge appellee had quit drinking. Appellant was under no obligation to take any further risk in the matter. It was, therefore, error for the court to grant instruction No. 1 for appellee, and to refuse instruction No. 1 for appellant.

Reversed and remanded.